[Cite as State ex rel. Williams v. Sieve, 130 Ohio St.3d 207, 2011-Ohio-5258.]




   THE STATE EX REL. WILLIAMS, APPELLANT, v. SIEVE, JUDGE, APPELLEE.
 [Cite as State ex rel. Williams v. Sieve, 130 Ohio St.3d 207, 2011-Ohio-5258.]
Civil procedure—Disqualification of magistrate—Mandamus to conduct hearing
        denied—Adequate remedy by appeal.
   (No. 2011-0959—Submitted October 5, 2011—Decided October 18, 2011.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-110179.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Daniel J. Williams Jr., for a writ of mandamus to compel
appellee, Hamilton County Court of Common Pleas, Domestic Relations Division
Judge Jon Sieve, to follow procedural law by hearing and considering oral
arguments before ruling on Williams’s motion to disqualify a court magistrate in a
divorce case. Removal of a magistrate is within the judge’s discretion, In re
Disqualification of Wilson (1996), 77 Ohio St.3d 1250, 674 N.E.2d 360, and
mandamus will not lie to control judicial discretion, even if that discretion is
abused. State ex rel. Avery v. Union Cty. Court of Common Pleas, 125 Ohio St.3d
35, 2010-Ohio-1427, 925 N.E.2d 969, ¶ 1. Williams has an adequate remedy by
appeal to raise any claims of error in the domestic-relations case.
                                                                         Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                   __________________
        Daniel J. Williams Jr., pro se.
                            SUPREME COURT OF OHIO




       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Charles W.
Anness, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2